Citation Nr: 0217303	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for brittle teeth 
claimed as due to radium treatment.

2.  Entitlement to service connection for an immune disorder 
claimed as due to radium treatment.  

3.  Entitlement to service connection for a thyroid disorder 
claimed as due to radium treatment.

4.  Entitlement to service connection for tumors claimed as 
due to radium treatment.

5.  Entitlement to service connection for sinusitis claimed 
as due to radium treatment.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied service connection for 
brittle teeth, an immune disorder, a thyroid disorder, 
tumors, and sinusitis claimed as secondary to radium 
treatment.

In June 2002, the veteran testified before the undersigned 
during a video conference hearing.  A transcript of that 
hearing is of record. 


FINDINGS OF FACT

1.  The veteran's assertions referable to having received 
radium treatment during active service have not been 
confirmed by objective evidence.

2.  The veteran's claimed brittle teeth, immune disorder, 
thyroid disorder, tumors, and sinusitis are not shown to 
have been present in service or until years after separation 
therefrom.

3.  The veteran has presented no competent evidence to 
support his assertions that he has brittle teeth, an immune 
disorder, a thyroid disorder, tumors, or sinusitis due to 
radium treatment during service.


CONCLUSION OF LAW

The veteran's brittle teeth, immune disorder, thyroid 
disorder, tumors, and sinusitis are not due to disease or 
injury that was incurred in or aggravated by service; nor 
may any be presumed to have been incurred in service or due 
to claimed radium treatment in service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 and Supp. 2002); 38 U.S.C.A. 
§§ 3.303, 3.307, 3.309, 3.311(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Act and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  They also include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal as all notification and 
development action needed to render a fair decision on the 
claims, to the extent possible, have been accomplished.

Through rating decisions in August 2000 and October 2001, an 
October 2000 statement of the case, and December 2001 
supplemental statement of the case, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits sought, the evidence 
which would substantiate the claims, and the evidence that 
has been considered in connection with the appeal.  
Moreover, in correspondence dated in February and May 2001, 
the RO specifically informed the veteran of the VCAA and 
VA's duty to assist under the new law.  The Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In view of the foregoing, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining evidence to 
support his claim.  In doing so, the RO arranged for VA 
medical examinations that took place in October and November 
1998 and made several attempts to obtain the veteran's 
service medical records, SGOs, and sick/morning reports.  
Private medical records have also been associated with the 
claims file.  The Board notes that no additional pertinent 
evidence has been identified by the veteran or his 
representative.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at present does not pose risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 394 (1993).  The claim is ready to be 
considered on the merits.

Factual Background

The veteran served on active duty from January 1954 to 
December 1956.

The RO was unable to obtain the veteran's service medical 
and dental records.  Responses to inquiries indicated the 
records were unavailable due to fire related loss.  The only 
available medical record from service is a discharge 
examination report that does not show any complaints or 
findings of disease, injury, or chronic ailment in service.  
In addition, attempts to obtain SGOs and sick/morning 
reports produced negative results.  

Private medical records dated from October 1992 to June 1998 
do not include any dental treatment records.  Polyps on both 
sides of the nose and a diagnosis of chronic sinusitis were 
noted as early as December 1992 in an operation report from 
Clearfield Hospital.  Treatment for sinus problems and cysts 
were noted in subsequent years.  The veteran reported a 30-
year history of nasal drainage.

The impression on an August 1997 radionuclide thyroid scan 
report from Clearfield Hospital was normal.

A consultation report from Michael L. Humphrey, M.D., dated 
in October 1997 noted no history of thyroid disease as a 
younger man, but recent blood tests revealed findings that 
led to referral to an endocrine evaluation.  The endocrine 
evaluation diagnosed a diffuse toxic goiter.  Dr. Humphrey's 
report contains an assessment of hyperthyroidism secondary 
to a diffuse toxic goiter.

The veteran underwent a VA dental examination in October 
1998.  He reported a history of severe sinusitis symptoms in 
service that resulted in crippling headaches and visual 
difficulties that were treated by two sessions of nasal 
radium therapy.  He claimed this treatment led to the 
deterioration of his teeth over time, which resulted in the 
need for complete dentures ten years earlier.  The diagnosis 
was that the veteran was totally edentulous with 
functionally restored dentition through full denture 
prostheses.  The lack of available documentation precluded 
the examiner from being able to state whether or not the 
deterioration and subsequent loss of the natural dentition 
was caused wholly or in part by the nasal radium treatment 
as claimed by the veteran.  In that same month, the veteran 
also underwent a VA examination for diseases of the thyroid 
gland.  He reported that hyperthyroidism was first detected 
in 1997.  Subcutaneous nodules were noted in different parts 
of the body.  The diagnosis was hyperthyroidism status post 
I-131 treatment.  The veteran had undergone replacement 
therapy.

In November 1998, the veteran underwent a VA ENT 
examination.  The history was consistent with what he had 
previously reported.  In addition, he reported that he had 
two procedures for a lesion on the left temple.  He had also 
been treated for a lesion on his back and left auricle in 
1998.  The diagnosis was chronic pansinusitis.  

In a letter dated in August 2001, Yi How Kao, M.D., stated 
that the veteran suffered from recurrent and chronic 
sinusitis.  Dr. Kao opined that the sinusitis could possibly 
be related to nasal radium treatments that the veteran 
claimed to have had during service.

In November 2001, the RO received evidence from the veteran 
in the form of an undated newspaper article, an August 1994 
statement from the Bureau of Medicine and Surgery, and 
information provided by CARS/REAP Forum on Nasal Radium 
Irradiation and Health.  Portions of the newspaper article 
were highlighted that indicated that thousands of men, who 
were primarily submariners and pilots who had difficulty 
with drastic pressure changes, received nasal radium from 
the 1940s to the1960s.  It was also used to combat recurrent 
colds and sinus and adenoid problems.  The article described 
the procedure was indicated that radium treatment recipients 
were noted in recent years to have complaints of tumors, 
thyroid and immune disorders, brittle teeth, and 
reproductive problems.  The statement from the Bureau of 
Medicine and Surgery addressed questions concerning the 
nasopharyngeal irradiation medical treatment of former 
members of the United States Navy.  The veteran also 
highlighted a synopsis in the information from the CARS/REAP 
Forum that pertained to submariners treated with nasal 
radium in the Navy and testimony presented at a U.S. Senate 
Committee Hearing.

The veteran testified during a June 2002 video conference 
that he was hospitalized in service after having severe 
sinus headaches.  He originally received pills to treat his 
sinus problems, but later he was sent to a hospital where 
they "put things up in [his] nose" and left them there for 
15 - 30 minutes.  It was not until recent years when he read 
articles about nasal radium that he began to suspect he 
received such treatment in service.  He began receiving 
treatment for his disorders after service, but all the 
doctors he had seen from December 1956 to January 1991 had 
passed away.  He also stated that he lost most of his teeth 
within the first ten years after separation from service.  
The veteran also testified that he started having tumors cut 
off his body in the 1960s and that he has these on various 
parts of his body.

Analysis

The veteran claims that he received two radium treatments 
for chronic sinus problems that he had in service.  He 
maintains that he suffered from brittle teeth, an immune 
disorder, a thyroid disorder, tumors, and sinusitis as a 
result of radium treatment and that service connection is 
thus warranted.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence will be presumed for certain 
chronic diseases if they are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection for a condition, which is claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three different ways.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed.Cir.1997).

First, there are numerous types of cancers that are 
presumptively service connected.  38 U.S.C.A. § 1112(c) 
(West 1991 & Supp. 2002).  Second, 38 C.F.R. §  3.311(b) 
(2002) provides a list of "radiogenic diseases" which will 
be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by showing that "the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service." Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed.Cir.1994). See also Hardin v. 
Brown, 11 Vet. App. 74, 77 (1998).

The following radiogenic diseases shall be service connected 
if they become manifest in a radiation-exposed veteran, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§  3.307 (2002) are also satisfied: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, and 
bronchiolo-alveolar carcinoma.  38 U.S.C.A. §  1112(c); 
38 C.F.R. §  3.309(d) (2002).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. §§ 3.307 or 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  When dose estimates provided are reported as a 
range of doses to which a veteran may have been exposed, 
exposure at the highest level of the dose range reported 
will be presumed.  38 C.F.R. §  3.311(a) (2002).

For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation 
and shall include the following: all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia, thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. §  3.311(b)(2) 
(2002).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; the veteran subsequently 
developed a radiogenic disease; and such disease first 
became manifest within the period specified, before its 
adjudication the claim will be referred to the Under 
Secretary for Benefits for further consideration.  38 C.F.R. 
§ 3.311(b) (2002).

If after review the Under Secretary for Benefits is 
convinced sound scientific and medical evidence supports the 
conclusion it is at least as likely as not the veteran's 
disease resulted from exposure to radiation in service, the 
Under Secretary for Benefits shall so inform the RO of 
jurisdiction in writing. The Under Secretary for Benefits 
shall set forth the rationale for this conclusion, including 
an evaluation of the claim under the applicable factors 
specified in this section.  38 C.F.R. § 3.311(c) (2002).

If the Under Secretary for Benefits determines there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the RO office of jurisdiction in 
writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311(c) (2002).

After consideration has been given to all of the evidence of 
records, the Board finds that the veteran's claimed 
disabilities (sinusitis, brittle teeth, thyroid disorder, 
immune disorder, and tumors) are not related to service 
claimed as a result of nasal radium treatment in service or 
any other incident in service.

The veteran believes he received radium treatment for a 
chronic sinus problem in service; however, a careful review 
of the claims file shows that there is no objective evidence 
to confirm his assertions.  The only medical records that 
noted nasal radium treatment during service were post 
service records that were based on the veteran's own 
statements.  The service medical records are not available 
due to fire related loss; however, the discharge summary 
examination report is of record and does not contain any 
complaints or findings related to the veteran's sinuses or 
any of the other disorders for which he seeks compensation.  
As this is the only medical record from service, it is the 
only evidence as to the general state of his health while in 
service.  

The veteran also contends he began having symptoms of 
tumors, brittle teeth, and sinuses shortly after service; 
however, all of his physicians who treated him at that time 
have since passed away and the only remaining medical 
records that are available for consideration do not reveal 
treatment for any of the claimed disabilities prior to 1992.  

The Board notes that newspaper articles and other 
information submitted by the veteran indicated that radium 
patients complained of brittle teeth, tumors, immune 
disorders, and thyroid disorders, but these disorders, as 
well as sinusitis, are not among those radiogenic diseases 
listed in 38 C.F.R. § 3.311(b).  The Board points out, 
parenthetically, that the thyroid disorder the veteran was 
diagnosed as having is not the same thyroid disorder that is 
among the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b).  

The medical opinion submitted by Dr. Kao supports the 
possibility that the veteran's sinusitis could be related to 
nasal radium treatment has limited persuasive value because 
it is based on the veteran's statement that he received 
nasal radium treatment rather than objective evidence.  

Therefore, as there is no evidence of radium treatment or 
any other exposure to radiation during active service, and 
no evidence of current disability that can be related to 
radiation exposure, service connection for the veteran's 
claim is not warranted.

In short, there is no competent evidence to support the 
veteran's lay assertions that his claimed disabilities 
resulted from radium treatment in service.  Although this is 
his belief, the veteran is a lay person and as such he is 
not competent to establish a medical diagnosis or show 
medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1).  
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board, therefore, finds the probative value of 
his statements concerning the cause of his claimed 
disabilities is outweighed by the complete lack of 
documentation of record in regard to his contentions.

In sum, the weight of the evidence demonstrates that the 
veteran's brittle teeth, sinusitis, thyroid disorder, immune 
disorder, and tumors began years after service and were not 
caused by and any incident of service; the claimed 
conditions are not shown to have been incurred in or 
aggravated by service.

As the preponderance of the evidence is against the claims 
for service connection for brittle teeth, sinusitis, tumors, 
thyroid disorder, and immune disorder, the benefit of the 
doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for brittle teeth, an immune disorder, a 
thyroid disorder, tumors and sinusitis is denied.



		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

